SEVENTH COURT OF APPEALS
                                                 it it it it it it it it


               COURT REPORTER'S STATUS REPORT AND/OR REQUEST                                                 " °^
                FOR EXTENSION OF TIME TO FILE REPORTER'S RECORD                                                      .


Appellate Case Number:              AP-77,041                              Trial Court Number:        2012-434,109

Style: Brian Suniga                                                        Counsel/Party Requesting Record:
                                                                           Name: Ms. Hilary Sheard
                                                                           Firm: Attorney at Law
        VS.                                                                Address: 7301 Burnet Road #102-328
        The State of Texas                                                  Austin, Texas 78757


                                                                           Phone: (512 ) 524-1371


         I,              Charles Hanshew                            , Official/Deputy Court Reporter am unable to
file the reporter's record in the above styled case by                       02/16/2015         (due date) for the
following reasons:

               Appellant has not submitted a request for preparation and/or a written designation for
               the record.
______         Appellant has not paid or made arrangements to pay for the record.
               Appellant has only made a partial payment for the record.
    /          Appellant has made required payment and has filed a written designation, but due to my
               case load, I have been unable to complete the record.*
               Other (specify)




*Monthly report reflecting case load is:               on file with your court
                                           /    attached to this request

I estimate the record in this appeal to be approximately                   10,500   pages.

The record covers        32       days of testimony.

It is respectfully requested that an extension be granted to: (date)                         03/30/2015

/s/ Charles Hanshew                                              Address: Charles Hanshew
Signature                                                         P.O. Box 10536
CSR# 4917                                                         Lubbock, Texas 79408-3536
Court: 140th                                                     Telephone: (806 ) 775-1031
                                                                 Fax:(        )
        Additional information reflected on back



   *PLEASE UPLOAD ORIGINAL TO THE WEB PORTAL AT www.portal.courts.state.tx.us**



                                                                                                   Revised 05/8/12
We began selecting a jury in the Suniga case on March 31, 2014, and completed the trial on May 20,
2014. During jury selection and the trial I was working on a 1,000 page appeal due to the Court of
Appeals in Amarillo on May 8, 2014.

Once we finished the Suniga trial, I had three records to complete and file with the Court of Appeals in
Amarillo before I could start work on the Suniga appeal. (The State of Texas Vs. Jacinto Santos, Cause
No. 2012-436,322 which was 1,111 pages plus a 283 page Exhibit Volume that was due June 28, 2014;
The State of Texas Vs. Cage Chaparro, Cause No. 2013-438,616, which was 2,360 pages, plus a 1,364
page Exhibit Volume that was due 7-17-14; and The State of Texas Vs. Benito Capellan, Cause
No. 2012-436,073, which was 748 pages plus a 1,438 page Exhibit Volume.)

Thus far I have about 3,750 pages of the Voir Dire completed in the Brian Suniga appeal that is due to be
filed with your Court today. I have approximately 3,750 pages of Voir Dire left, and then the trial will be
around 1,300 pages, plus around 1,000 to 1,500 pages of exhibits.

In my Court, we have a jury trial set for each of the next four weeks beginning this Monday,
September 22, 2014. (Whether each one will go or not I do not know.) Then beginning October 27,
2014 we will be trying another capital murder trial (The State of Texas Vs. Thomas Michael Dixon) in
which the State has waived the death penalty, but the attorneys have said it will take three weeks to try.

If I could have a 90-day extension to file my Reporter's Record in the Brian Suniga case, I will continue to
work as hard as I can to get it done and completed properly by December 16, 2014.




12-15-14




Above is all the reasons for my first request for an extension to file my Reporter's Record.

I now have over 4,000 pages of voir dire completed and all of the actual trial done. All I have left is
2,500 pages of voir dire, plus another 1,000 pages I need to proof read. I would have had the entire
record completed and ready to file, but after I asked for my last extension I was requested by the
Defense attorney in the Thomas Michel Dixon capital murder trial above to provide daily copy of all the
proceedings in the trial that began 10-21-14 and went through 11-19-14. Therefore, from October 21 to
November 19 I worked 12 to 16 hours each day, but was unable to work much on my Reporter's Record
for Suniga. If I could have a 60-day extension, I will continue to work as hard as I can to get my
Reporter's Record in Suniga done and filed properly with your court by February 16, 2014. Thank you
very much.
February 16, 2015 (Final Request for Extension)

After this weekend, I now only have two days of voir dire left to transcribe. One that is approximately
400 pages and the second around 250 pages. After that I will have 2,000 pages to proofread before I
can start indexing and printing this record which I now estimate to be about 10,500 pages. I have a
journal I have been keeping documenting the number of hours I have been working a week the past few
months and the least I have worked one week was 52 hours and the most was up to 68 hours another
week. If I could have one final extension till March 30, 2015, I give you my word I will continue to work
as hard as I can to get this record completed and everything done properly and filed with your court by
that date.


If possible, I am going to try and finish it and get it filed before March 16, 2015, so I can have spring
break off, but if not I will work the week of spring break to finish it. And the week after that, the week
of March 23, 2015, my judge is taking a vacation, so in case of some unforeseen circumstances and I'm
not finished by then I will have that entire week to work on finishing this record then, too.

This has been an extremely busy year. Since we started jury selection on the Suniga trial back last
March, once I finish this appeal and get it filed next month, I will have transcribed over 22,000 pages and
over 5,000 pages of exhibits for exhibit volumes along with keeping up with my everyday duties in court.
Thank you very much for your consideration.